The opinion of the Court was delivered by
Black, C. J.
In the cases of Macungie Township (14 Ser. & R. 67), and Bethel Township (1 Barr 97), it was held that where the commissioners, in a case like this, fail to report on the propriety of erecting or changing the township, the omission is fatal. In the latter case, it is declared to be a principle of natural justice that notice should be given to the inhabitants. The objections here are, that no notice was given, and that, though the commissioners have expressed an opinion that the annexation prayed for would be an advantage to the inhabitants, they do not say it would be proper to make it.
We presume everything we can in favor of proceedings like these. We do all that in us lies to discourage the attempts which dissatisfied parties make to be heard over again, after the commissioners and the Court of Quarter Sessions have decided against them on the merits. If, therefore, notice had been given in this case to the inhabitants of the township, we would not have listened to the *327other exception, which goes to the' form of the report, unless it had appeared that it was distinctly made in the Court below, and there ruled as a matter of law. At first, I was of opinion that the maxim “ Omnia presumuntur rite esse acta” would apply, and that we ought to take it for granted that there was notice. But, on further reflection, I find nothing in the record to justify it. The other judges being of the same opinion, we are compelled to say, that these proceedings must be quashed.
Order reversed and proceedings quashed.